 Case 3:18-cv-00097-CDL-CHW Document 16-1 Filed 10/12/18 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION


CHRISTOPHER WHEAT,                            :
     Plaintiff,                                               CIVIL ACTION NO.
                                              :
vs.                                                       3:18-CV-0097-CDL-CHW
                                              :
DEAN THRASHER, et al.,
     Defendants.                              :

DEFENDANTS’ PRE-ANSWER BRIEF IN SUPPORT OF MOTION TO DISMISS
                    AND MOTION TO STAY

        COME NOW Defendants Thrasher, Harris, Mouton and Day, by and through

undersigned counsel and, pursuant to Rule 12 and Rule 41 of the Federal Rules of Civil

Procedure, respectfully submit this brief in support of their Pre-Answer Motion to

Dismiss by showing the court the following:

              PROCEDURAL HISTORY & FACTUAL ALLEGATIONS

        Plaintiff, a pro se inmate incarcerated in the Walton County Jail, filed his

Complaint on July 23, 2018, pursuant to 42 U.S.C § 1983, alleging various claims about

violation of his constitutional rights. (Doc. 1). As amended and following frivolity

review, the claims relate to a use of force incident and subsequent disciplinary

proceedings against the plaintiff. See Doc. 6 (listing various claims).

        Plaintiff lied to the Court about his prior litigation history. Also, there is no

physical injury sufficient to meet the PLRA’s requirements. Therefore, Defendants seek

dismissal of this action in its entirety.




                                             1
 Case 3:18-cv-00097-CDL-CHW Document 16-1 Filed 10/12/18 Page 2 of 5




                  ARGUMENT AND CITATION OF AUTHORITY

I.     PLAINTIFF’S CLAIM MUST BE DISMISSED FOR LYING TO THE
       COURT ABOUT HIS LAWSUIT HISTORY

       The Eleventh Circuit frequently affirms dismissal where inmate plaintiffs lie in

their pleadings, which often takes the form of failing to disclose litigation history. See

Harris v. Warden, 498 Fed.Appx. 962, 964-965 (11 Cir.2012) (affirming dismissal where
                                                    th




plaintiff “failed to disclose his litigation history in both his original and amended

complaints, despite specific descriptions in the form complaint of the kinds of cases that

he was required to disclose,” and he “disclosed his prior cases only after the FDOC

defendants alerted the district court to his relevant litigation history in their motion to

dismiss.”); Redmon v. Lake County Sheriff's Office, 414 Fed.Appx. 221 (11 Cir.2011)
                                                                               th




(dismissing under similar fact pattern); Hood v. Tompkins, 197 Fed.Appx. 818 (11          th




Cir.2006) (similar fact pattern, dismissing, where litigant was caught in lie and finding

that “to allow [plaintiff] to then acknowledge what he should have disclosed earlier

would serve to overlook his abuse of the judicial process.”).

       Here, the court-adopted complaint form used by Plaintiff provides as follows:




Complaint (Doc. 1) at 15.

       Plaintiff checked the “previous lawsuit” box “yes.” Id.        However, the only

previous lawsuits that Plaintiff disclosed in his verified Complaint are (1) a 2017 lawsuit


                                             2
 Case 3:18-cv-00097-CDL-CHW Document 16-1 Filed 10/12/18 Page 3 of 5




filed in state court against Sheriff Chapman and others; and (2) a 2017 lawsuit against

Sheriff Chapman and others, filed in federal court. Complaint (Doc. 1) at 15-16

(disclosing state court action and federal case 3:17-CV-0070-CDL-CHW).

       On the other hand, the truth is that before filing his complaint in this case,

Plaintiff filed at least three (3) other civil actions in federal court against law

enforcement officers, all from jail. None of the following were disclosed in Plaintiff’s

complaint.

 Wheat v. Knight, et al      3:15-cv-0113-CDL             filed 11/18/2015 , closed

                                   (M.D. Georgia)         08/10/2018

 Wheat v. Temples, et al     3:17-cv-00038-CDL                                                 1
                                                           filed 3/2/2017, closed 6/27/2017

                                   (M.D. Georgia)

 Wheat v. Georgia, et al     3:16-CV-00135-CDL             filed 9/30/2016, closed 1/9/2017

                                   (M.D. Georgia)

       Plaintiff undoubtedly decided that his chance of getting by the “three strikes” rule

was increased by concealing his true litigation history. See 28 U.S.C. §1915(g) (detailing

the three strikes rule). It is hard to say how many other lawsuits Plaintiff has filed, or

where. Only he knows, and his demonstrated mendacity on this point suggests we will

not be told. Plaintiff’s deception should not be tolerated, and dismissal is the appropriate

sanction.


II.    THE PLRA BARS PLAINTIFF’S DUE PROCESS CLAIMS FOR LACK
       OF PHYSICAL INJURY

       Aside from lying to the Court, Plaintiff’s due process claims relating to the

       1
            This case appears to have been consolidated with case 3:15-CV-113.


                                             3
 Case 3:18-cv-00097-CDL-CHW Document 16-1 Filed 10/12/18 Page 4 of 5




disciplinary proceedings must be dismissed for lack physical injury. 42 U.S.C. § 1997e

(e); Douglas v. Yates, 535 F.3d 1316, 1321 (11 Cir.2008) (affirming district court’s
                                                    th




dismissal of prisoner complaint for lack of physical injury, based on 42 U.S.C. 1997e(e));

Napier v. Preslicka, 314 F.3d 528 (11 Cir. 2002) (false arrest claim by prisoner, who was
                                      th




arrested outside confinement and for which charge was dismissed, was barred under 42

U.S.C. 1997e(e)); see also Talley v. Johnson, 2008 WL 2223259 (M.D.Ga.2008)

(dismissing prisoner’s § 1983 claims under 42 U.S.C. § 1997e (e)).

       Plaintiff does not allege any physical injury as a result of the disciplinary charges,

and his claim is based upon allegedly defective procedure. Therefore, the PLRA bars

Plaintiff’s due process claim(s) for lack of a “physical injury” sufficient to exceed the

threshold established by Congress in 42 U.S.C. § 1997e (e).

III.   THE COURT SHOULD STAY DISCOVERY

       The Federal Rules of Civil Procedure encourage a trial court to act sua sponte or

on the motion of a party to limit discovery when “the burden or expense of the proposed

discovery outweighs its likely benefit, considering the needs of the case, the amount in

controversy, the parties’ resources, the importance of the issues at stake in the action, and

the importance of the discovery in resolving the issues.” Fed. R. Civ. P. 26(b)(2)(C).

The Court “must limit the frequency or extent of discovery” when such a determination is

made. Id. This provision gives trial courts broad discretion to alter the sequence of

discovery for the parties’ convenience “and in the interests of justice.” Fed. R. Civ. P.

26(d); see also Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1558–59 (11th Cir.

1985) (decisions to limit discovery under Rule 26 are reviewed for abuse of discretion).

       The Eleventh Circuit has instructed that, when a pending motion challenges the




                                             4
 Case 3:18-cv-00097-CDL-CHW Document 16-1 Filed 10/12/18 Page 5 of 5




legal sufficiency of a claim, discovery should be stayed until the motion is resolved. See

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997); accord

Shuman, 762 F.2d at 1560 (noting courts’ “broad discretion to stay discovery pending a

decision on a dispositive motion”).

       Here, the Court should stay discovery, pending the outcome of Defendants’

motion to dismiss. Taylor v. Jackson, No. CV416-318, 2017 WL 71654, at *1 (S.D. Ga.

Jan. 6, 2017) (staying discovery pending outcome of motion to dismiss based on PLRA

lack of exhaustion). Because the present motion may dispose of the case or significantly

narrow its scope, discovery while the motion is pending would likely be inefficient and

waste resources.

                                      CONCLUSION

       For the above and foregoing reasons, Defendants respectfully request this Court to

dismiss Plaintiff’s Complaint in its entirety, and to stay discovery pending the Court’s

resolution of Defendants’ motion to dismiss.

                                      Williams, Morris & Waymire, LLC

                                      /s/ Jason Waymire
                                      Jason C. Waymire
                                      Georgia Bar No. 742602
                                      Attorney for Defendants
Bldg. 400, Suite A
4330 South Lee Street
Buford, Georgia 30518
678-541-0790
678-541-0789
jason@wmwlaw.com




                                             5
